Citation Nr: 0725534	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from December 1940 
to October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The Board denied the claim on appeal by an October 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a January 2007 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.

An April 19, 2006 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  No 
response was received regarding this letter, although the 
veteran's representative submitted a July 2007 written brief 
presentation in support of the veteran's claim.  


FINDING OF FACT

The evidence of record demonstrates that asthma is not 
related to active service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for asthma, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claim, a March 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for asthma.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The letter also essentially requested that 
the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's available service medical records, VA 
examination reports, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The National Personnel Records Center (NPRC) indicated in 
March 2002 that the veteran's service medical records were 
not obtainable and were presumed destroyed in a 1973 fire.  
In July 2002, the NPRC reported that it was able obtain 
December 1943 sick reports regarding the veteran, but that 
the search revealed no other records.  Because the veteran's 
remaining service medical records are presumed destroyed, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46, 50-51 (1996). 

VA's duty to assist includes providing a medical examination 
when is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006), the Court found that a VA medical examination 
was required to adjudicate a claim for service connection 
where there was a current disability, the Board found 
credible evidence of an inservice injury, the medical 
opinions of record noted that the current disability could 
have been caused by the inservice injury, and the Board did 
not find that the veteran's lay testimony regarding 
continuity of symptomatology was not credible.  But this case 
is distinguishable from McLendon.  Here, there is a current 
disability of asthma.  But the credible evidence of record 
does not establish an inservice event.  The veteran has 
asserted that the first asthma diagnosis was upon his 
February 1945 discharge from the U.S. Army Hospital in 
London, England, after a 2-week hospitalization during 
service.  Daily sick reports noted that the veteran was 
treated twice in December 1943 for undetermined illnesses.  
The NPRC did not find any other sick reports in 1943, 1944, 
or 1945.  In an August 2002 letter, a private physician 
stated that the veteran had reported that his asthma dated 
back to military service.  But in a January 2004 letter, a 
private physician indicated that the veteran had reported he 
had had asthma since he was 19, prior to service.  In a 
February 2004 lay statement, the veteran refuted that 
assertion.  Although the veteran is competent to provide 
testimony regarding the onset of symptoms, the Board does not 
find the veteran's varied statements credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting 
that the Board is obligated to determine the credibility of 
lay statements); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by 
a showing of interest, bias, or inconsistent statements), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant 
part by statute, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms).  Accordingly, because the Board finds that the 
evidence of record does not establish an inservice event, no 
medical examination was required.  There is no indication in 
the record that any other additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records are not of record.  
Sick reports from December 23, 1943 and December 28, 1943 
indicate the veteran was seen for unspecified sicknesses and 
was thereafter discharged to duty.  

A January 2001 private medical record assessed asthma.  The 
veteran reported a history of asthma.  In a March 2002 
letter, a private physician stated that he had been seeing 
the veteran for the last 5 years.  The physician indicated 
that there was a history of asthma.  In an August 2002 
letter, a private physician stated that he had seen the 
veteran for the last 6 years.  The physician stated that the 
veteran had reported a longstanding history of asthma that 
dated back to military service.  In a January 2004 letter, a 
private physician noted that the veteran was seen in January 
2004 and had a current diagnosis of bronchial asthma.  The 
physician stated that the veteran had reported that his 
asthma began when he was 19, with daily symptoms that lasted 
about 2.5 years.  Subsequently, the veteran reported, the 
asthma improved, but during the last few years, there had 
been exacerbations of asthma.  

In a February 2004 lay statement, the veteran asserted that 
he had been hospitalized for two weeks at the U.S. Army 
Hospital in London, England and that the February 1945 
discharge diagnosis was asthma.  He also denied that he ever 
stated that he had asthma as a child and stated that the 
first asthma diagnosis was during service.

The Board finds that the evidence of record does not support 
a finding of service connection for asthma.  There is a 
current diagnosis of asthma.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  But the evidence of record does not establish 
an inservice incurrence of asthma.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury).  Although sick 
reports show that the veteran was seen twice in December 1943 
for unidentified illnesses, they do not show any 
hospitalization and a search of the available 1944 and 1945 
sick reports did not contain any information about the 
veteran.  In addition, the veteran's conflicting statements 
regarding the initial onset of his asthma render his lay 
statements less than credible.  Buchanan, 451 F.3d at 1337; 
Caluza, 7 Vet. App. at 511. 

In addition, the evidence of record does not demonstrate that 
the veteran's asthma is otherwise related to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  
Asthma was not diagnosed until 2001, over 50 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Moreover, the private 
medical opinions linking the veteran's asthma to active 
service are based on the veteran's report of inservice 
asthma, which was found not credible, and do not provide any 
clinical rationale or evidence in support of the opinions.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) 
(noting that although the Board may not reject a medical 
opinion solely because it is based on facts reported by the 
veteran but may do so where the facts are inaccurate or are 
unsupported by the other evidence of record); Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not service to verify the 
occurrences described).  Accordingly, service connection for 
asthma is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for asthma is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


